Citation Nr: 0718291	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for an 
acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
March 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In April 1993, the Board remanded this claim for additional 
development.  In February 1996, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By Order dated in June 1997, the Court 
granted the Appellee's Motion for Remand and the February 
1996 Board decision was vacated.

In August 1998, after receipt of requested translations, the 
Board again determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  The veteran 
subsequently appealed this decision to the Court.  By Order 
dated in March 1999, the Court granted the Appellee's Motion 
to Remand and to Stay Proceedings.  In September 1999, the 
Board remanded this case to the RO for readjudication 
pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2000, the Board again found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran also appealed this decision to the Court.  
In a June 2001 Order, the Court vacated the Board decision 
and remanded the matter for the Board to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In August 2003, the Board remanded this case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In May 
2004, August 2005, and July 2006, the Board also remanded 
this case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran is seeking to reopen a service connection claim 
for an acquired psychiatric disability, which was previously 
denied by the Board in November 1988.  At that time, it was 
determined that the veteran's psychiatric disability was 
first diagnosed many years after service.  

Pursuant to the Board's July 2006 remand, the RO was 
instructed to send the veteran a VCAA letter which conforms 
to the requirements outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The RO did send a VCAA letter to the veteran 
in September 2006, however, such letter did not advise the 
veteran as to the basis for the previous denial and what 
specific evidence would be required to substantiate the 
element or elements needed to grant the veteran's service-
connection claim.  

According to the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Therefore, this case must again be remanded in order to fully 
comply with its July 2006 instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the service connection claim 
for an acquired psychiatric disability, 
(i.e., describes what new and material 
evidence is under the standard in effect 
prior to the regulatory changes made 
effective on or after August 29, 2001); 
(2) notifies the veteran what elements 
required to establish service connection 
that were found insufficient in the 
previous Board denial in November 1988 
(chronic psychiatric disability was not 
present in service and a psychosis was 
not manifested within the first post 
service year; and 3) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., evidence 
establishing that his psychiatric 
disability began during service or that a 
psychosis began within the first post-
service year).  

2.  Following the completion of the 
development requested above, the new and 
material claim should be readjudicated by 
the RO.  If this does not result in a 
complete grant of all benefits sought by 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the issue that has been 
remanded, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



